Case: 14-14428   Date Filed: 07/23/2015   Page: 1 of 8


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-14428
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:12-cv-04032-SLB

DERRICK McCORMICK,

                                                             Plaintiff-Appellant,

                                    versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (July 23, 2015)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Derrick McCormick appeals the district court’s order affirming the

Commissioner’s denial of his application for disability insurance benefits and
                 Case: 14-14428        Date Filed: 07/23/2015        Page: 2 of 8


supplemental security income. After the Appeals Council for the Social Security

Administration denied Mr. McCormick’s request for review, the district court

affirmed the Administrative Law Judge’s decision.

       Mr. McCormick argues that the ALJ failed to consider the combination of

his impairments as required by 20 C.F.R. § 416.920(a)(4)(ii), and that this alleged

error is not harmless. Mr. McCormick also asserts that the ALJ’s determination—

that he could perform his past work duties—was not supported by substantial

evidence.1

       Upon careful review of the record and the parties’ briefs, we affirm.

                                                 I

       We review the decision of an ALJ as the Commissioner’s final decision

where, as here, the ALJ denies benefits and the Appeals Council denies review.

See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “The Commissioner’s

factual findings are conclusive if supported by substantial evidence.” Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (internal

quotation marks and citations omitted). “‘Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

1
   Although Mr. McCormick argues in his initial brief that the Appeals Council failed to
sufficiently articulate its rationale for denying review and failed to show that it adequately
evaluated new evidence, Mr. McCormick withdrew this claim in his reply brief. Mr. McCormick
also argues in his initial brief that the district court erred in failing to remand under 42 U.S.C. §
405(g), but he withdrew this claim in his reply brief as well. Accordingly, we will not address
either issue. See United States v. Daniels, 685 F.3d 1237, 1251 (11th Cir. 2012).



                                                 2
                Case: 14-14428    Date Filed: 07/23/2015       Page: 3 of 8


adequate to support a conclusion.’” Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439

(11th    Cir.   1997)).   “Even   if   the        evidence   preponderates    against   the

[Commissioner’s] factual findings, we must affirm if the decision reached is

supported by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir. 1991). The Commissioner’s conclusions of law are reviewed de novo. See

Ingram 496 F.3d at 1160.

                                             II

        An ALJ must perform a five-step evaluation to determine whether a claimant

has proven that he is disabled. See 20 C.F.R. § 416.920(a)(4). See also McDaniel v.

Bowen, 800 F.2d 1026, 1030 (11th Cir. 1984). The claimant must prove that (1) he

has not engaged in “substantial gainful activity”; (2) he has a “severe impairment

or combination of impairments”; and (3) the impairment(s) “meets or equals” a

listed impairment qualifying for automatic disability. Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999). If the claimant does not meet the listed standards, he

must prove that (4) he “is unable to perform past relevant work” in light of his

residual functional capacity (“RFC”). Id. If the claimant proves he cannot return to

past relevant work, the ALJ must (5) “determine if there is other work available in

significant numbers in the national economy that the claimant is able to perform.”

Id.



                                             3
              Case: 14-14428     Date Filed: 07/23/2015   Page: 4 of 8


      Step two is a “threshold inquiry” where only the most trivial impairments

are to be rejected. McDaniel, 800 F.2d at 1031. The claimant’s burden at this stage

is mild. See id. We have explained that step two serves as a filter, and if any severe

impairment is found, the requirements of step two are satisfied. See Jamison v.

Bowen, 814 F.2d 585, 588 (11th Cir. 1987). A single impairment or a combination

of impairments that together qualify as severe may meet the requirements for step

two. See id. See also Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984)

(explaining that where a claimant alleges multiple impairments, “a claim for social

security benefits based on disability may lie even though none of the impairments,

considered individually, is disabling”). The ALJ “must make specific and well-

articulated findings as to the effect of the combination of impairments and [ ]

decide whether the combined impairments cause the claimant to be disabled.” Id.

      At the third step, the ALJ must consider the claimant’s medical condition as

a whole and determine whether one severe impairment or the combination of

impairments constitute a disability. See Jamison, 814 F.2d at 588. The claimant

must meet the criteria from the categories in the Appendix 1 Listings to be

considered disabled. See § 416.920(a)(4)(iii), (d). As relevant here, Listing 12.04

outlines mood disorders, including depression and bipolar disorder, and Listing

12.06 describes anxiety disorders. See 20 C.F.R. § 404, Subpart P, Appendix 1,

Listings 12.04 and 12.06.



                                          4
              Case: 14-14428    Date Filed: 07/23/2015   Page: 5 of 8


      Step four requires the ALJ to assess the claimant’s residual functional

capacity and ability to undertake past relevant work. See § 416.920(a)(4)(iv). The

claimant must prove he can no longer engage in past relevant work. See Jones v.

Bowen, 810 F.2d 1001, 1005 (11th Cir. 1986). The ALJ must evaluate the

claimant’s ability to perform all the duties required by past relevant work—

considering the claimant’s impairment(s). See Lucas v. Sullivan, 918 F.2d 1567,

1574 (11th Cir. 1990). If the ALJ finds that the claimant can perform past relevant

work, he is not disabled, and there is no need to proceed to the fifth step. Cf.

Jackson v. Bowen, 801 F.2d 1291, 1293 (11th Cir. 1986) (“If a Social Security

claimant can still do the kind of work he has done in the past, he will be found not

disabled.”) (internal quotation marks and brackets omitted).

                                        III

      The ALJ did not fail to consider the combined effects of Mr. McCormick’s

impairments. To satisfy the requirements of step two, the ALJ had to recognize the

existence of a severe impairment or combination of impairments. See Jamison, 814
F.2d at 588. The ALJ considered Mr. McCormick’s mood disability and history of

special education, and that was sufficient to proceed to step three. See D.E. 5-3 at

29. And, as explained above, step two is merely a filter, and any error in

considering an additional impairment is harmless since it does not factor into the

determination of disability. See Jamison, 814 F.2d at 588. See also Diorio v.



                                         5
              Case: 14-14428    Date Filed: 07/23/2015   Page: 6 of 8


Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (holding that an error by ALJ in one

step with no bearing on final determination was harmless).

      At step three, the ALJ compared medical evidence to the required Listings,

and found that Mr. McCormick’s impairments, even in combination, did not meet

the level of severity contemplated in Listings 12.04 (bipolar and depressive

disorders) and 12.06 (anxiety disorders). See D.E. 5-3 at 30. The ALJ determined

that Mr. McCormick’s impairments amounted to a “moderate” restriction, and did

not reach the “marked” restriction required for a finding of disability. Id. We

conclude that the ALJ’s determination “constitutes evidence that he considered the

combined effects of [Mr. McCormick’s] impairments.” Wilson v. Barnhart, 284
F.3d 1219, 1224 (11th Cir. 2002).

      The ALJ also considered the impairments individually and in combination

when he evaluated Mr. McCormick’s RFC under step four. The ALJ found that

Mr. McCormick could meet the mental and physical demands of his past work as a

shipping and receiving weigher despite his impairments. The ALJ reviewed

medical records and determined that any claimed conditions, such as bipolar

disorder or post-traumatic stress disorder, did not prevent Mr. McCormick from

performing recent past work. See D.E. 5-3 at 33–34.




                                        6
              Case: 14-14428    Date Filed: 07/23/2015   Page: 7 of 8


      In sum, we conclude that the ALJ did not fail to consider the combined

effects of impairments in determining that Mr. McCormick is not disabled under §

416.920.

                                        IV

      The claimant bears the burden of proving he is unable to perform past

relevant work. See Lucas, 918 F.2d at 1571. The ALJ must take all the duties of a

claimant’s past work into consideration and evaluate whether the claimant can still

perform them in spite of the severe impairment or combination of impairments. See

id at 1574.

      Mr. McCormick testified that he had previously worked in a warehouse

doing shipping and receiving. A vocational expert testified that a hypothetical

person with Mr. McCormick’s RFC could perform as a shipper and receiver,

according to the Dictionary of Occupational Titles’ (“DOT”) job description. See

D.E. 5-3 at 34, 50. Based this testimony—and taking Mr. McCormick’s

impairments and limitations into account—the ALJ determined that Mr.

McCormick could perform relevant past work in spite of his limitations.

      On this record, we conclude that the ALJ’s determination is supported by

substantial evidence. Accordingly, we must affirm. See Ingram, 496 F.3d at 1260.

                                        V

      Based on the foregoing, we affirm the Commission’s decision.



                                        7
     Case: 14-14428   Date Filed: 07/23/2015   Page: 8 of 8


AFFIRMED.




                              8